Citation Nr: 0206622	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  94-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Army from November 
1980 to January 1984.  

In an October 1991 rating decision, he was granted service 
connection for a low back strain and assigned a 20 percent 
disability evaluation.  This case originally came to the 
Board of Veterans' Appeals (Board) on appeal from a November 
1992 rating decision which denied an increased rating for the 
veteran's service-connected low back disability.

Pursuant to the September 1996 Board remand, the veteran was 
scheduled for a hearing before a Member of the Board.  In 
June 1998, a videoconference hearing was held before Michael 
D. Lyon, who is the Board Member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  

In a September 1998 Board decision, the veteran's claim for 
an increased evaluation for his low back disability was 
denied.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 1999, the 
General Counsel for the Department of Veterans Affairs 
(General Counsel) filed a motion to vacate the Board's 
decision and to remand for development and readjudication.  
The Court granted the motion in May 1999, vacating and 
remanding the veteran's claim for entitlement to an 
evaluation in excess of 20 percent for his low back disorder.  

The Board remanded the claim to the RO in December 1999 for 
additional development.  The case was returned to the Board 
in May 2002.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's low back disability is manifested by no 
more than moderate intervertebral disc syndrome and no more 
than moderate limitation of motion with complaints of 
intermittent pain and muscle spasms in the back.  Severe back 
impairment is not shown.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
and supplements thereto, issued during the pendency of the 
appeal, and through other communications, the veteran and his 
representative were give notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  Service medical records were obtained and 
associated with the claims file, and documentation in the 
claims file indicates that all available records have been 
forwarded.  Several VA examinations have been conducted and 
copies of the reports are associated with the file.  No 
change in the outcome would be possible with additional 
development, notice, or examination.  As such, the Board will 
proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Under the rating criteria a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks and a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent rating is warranted when a low back 
disorder produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

For a lumbosacral strain, a 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position 
and a 40 percent evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  

The veteran's low back disability has been described as a low 
back strain with degenerative disc disease; the RO has 
evaluated this disability under the provisions of Diagnostic 
Code 5295, lumbosacral strain.  A 20 percent evaluation is 
currently assigned.  

A review of his service medical record reveals that the 
veteran was seen with complaints of a pulled muscle in the 
back in April 1981 and June 1981.  The veteran also injured 
his back in October 1981 after a fall.  

During the September 1997 RO hearing, the veteran testified 
that he was taking anti-inflammatory medication and 
medication for spasms related to his back disability.  He 
stated that he currently worked picking up killed and cleaned 
chickens off of the floor and putting them into crates; he 
would crawl around on his hands and knees all day with a 
break every two hours.  The veteran testified that the pain 
from his lower back radiates into his lower extremities and 
that his left leg goes numb at times or goes out causing him 
to fall down.  He further stated that he drove 62 miles to 
the hearing and had to stop twice due to his back. 

During the June 1998 videoconference hearing, the veteran 
related that he was currently getting treatment at a VA 
rehabilitation center for back problems and was treated with 
several medications.  He stated that he suffered from a sharp 
pain in the back that went down into his legs and made them 
numb and that he had cramps in his hamstring area.  The 
veteran testified that he was supposed to use a cane 
(although he did not have it with him) and that a VA 
physician had prescribed him a back brace.  He further 
indicated that he had pain all the time, even when lying down 
and that the pain only allowed him to sleep for a few hours 
at a time.  He said that he had back spasms two to three 
times a day, that he could only drive 20 to 30 miles without 
needing to stop, that he did not use a TENS unit and that he 
did exercises at home without relief.  

On VA examination in November 1993, the veteran complained of 
morning stiffness, feeling of numbness and tingling in his 
left leg but did not describe radiation of the pain in his 
back.  On physical examination, the veteran was noted to move 
about somewhat slowly and cautiously.  He was noted to move 
and stand with approximately 15 degrees of flexion.  No 
spasms were observed, but there was generalized tenderness to 
palpation over the lower back region.  The veteran 
demonstrated 15 to 90 degrees of flexion, but he was unable 
to extend past neutral; extension was more painful than 
flexion.  Straight leg raising tests were negative and the 
veteran performed a satisfactory heel-toe walk; he was also 
able to squat and rise again.  Reflexes and sensation were 
intact in the lower extremities.  X-ray examination of the 
lumbar spine revealed mild narrowing of the L5-S1 interspace.  
A mild deformity of the endplates of the L4 and L5 vertebral 
bodies was demonstrated.  The diagnostic impression was of 
chronic lumbar syndrome with a history of lumbar strain.  

VA outpatient medical records dated from March 1994 to July 
1997 show treatment for a variety of complaints, including 
the service-connected low back disorder.  The veteran was 
treated in March 1994 for back pain which he said did not 
radiate and he denied numbness and weakness.  On physical 
examination, he exhibited a full range of motion and mild 
tenderness in the paraspinous region was observed.  The 
diagnostic impression was chronic low back pain, stable.  His 
complaints and the clinical findings were much the same in 
October 1994.  In June 1995, he again demonstrated a full 
range of lumbar motion without pain.  The motor testing and 
sensory testing of the lower extremities and the deep tendon 
reflexes were all normal.  The diagnostic impression was 
chronic pain secondary to degenerative joint disease.  In 
December 1995, the veteran was found on examination to 
demonstrate a full range of lumbar motion without pain.  The 
motor testing and sensory testing of the lower extremities 
and the deep tendon reflexes were normal.  The diagnostic 
impression was chronic joint pain.  In June 1996, he 
complained of chronic lumbar pain without radiation.  Again 
he demonstrated normal deep tendon reflexes, sensory and 
motor testing and a full range of motion of the back.  In 
December 1996, he complained of increasing pain but denied 
radiation.  On physical examination, decreased range of back 
motion was demonstrated.  The deep tendon reflexes and the 
motor testing of the lower extremities was normal, but the 
sensory testing revealed some possible deficits.  A CT scan 
of the his lumbar spine was accomplished in January 1997; the 
results revealed right posterior bulging of the disc that 
mildly compressed the anterior aspect of the thecal sac at 
L3-4 and L4-5.  Mild generalized bulging of the disc at L5-S1 
was also demonstrated with a small degree of spinal stenosis 
and apparently narrowed foramina.  No other abnormalities 
were observed.  In July 1997, the veteran was seen 
complaining of pain radiating to the left leg.  On physical 
examination, a decrease in his range of back motion was again 
demonstrated, along with some possible deficits on sensory 
testing.  The diagnostic impression was chronic pain.  

On VA orthopedic examination in September 1997, the veteran 
complained of severe back pain with radiation into the left 
hip and down the left leg.  On physical examination, the 
veteran walked into the clinic very cautiously using a cane; 
his gait pattern was very stiff.  His overall movements were 
noted to be slow and hesitant.  He was observed to be able to 
dress and undress without difficulty and to be able to get on 
and off of the examining table without any difficulty, albeit 
very slowly.  The veteran demonstrated 10 degrees of flexion 
and extension, 20 degrees of lateral extension bilaterally 
and 20 degrees of bilateral rotation.  Straight leg raises 
were negative at 70 degrees, but marked bilateral hamstring 
tightness was noted.  Testing past 70 degrees elicited 
complaints of back pain bilaterally.  Abduction of both hips 
was done which indicated good muscle strength on the left and 
normal muscle strength on the right.  The deep tendon 
reflexes were 2+ and normal.  There was no indication of 
movement aggravating pain but the veteran moved slowly and 
demonstrated guarding.  He was able to walk on his toes and 
heels without difficulty and did not use the cane when moving 
in the examination room or when walking out of the 
examination room.  The diagnostic impressions included 
degenerative disc disease of the lumbosacral spine and 
bulging discs at multiple levels in the lumbosacral spine.  

On VA neurologic evaluation in September 1997, the veteran 
complained of persistent back pain that was not entirely 
relieved by medication.  He noted burning and tingling 
sensations in the left leg that the examiner noted to be 
likely in the L4-5 distribution.  On physical examination, he 
was noted to be uncomfortable, he walked with a cane and he 
moved rather slowly, guarding his back when he got up or 
down.  Tenderness was noted in the back, especially over the 
left paraspinal area in the lower back.  Muscle spasms were 
present.  The Romberg test was negative. Straight leg raises 
were negative at 90 degrees bilaterally.  The motor 
examination revealed normal muscle tone and strength with no 
atrophy, fasciculation or abnormal movements detectable.  The 
sensory testing revealed minor decreases in pain and 
temperature perception in the L4-5 dermatome on the left and 
questionable decreases in a few areas of the S1 dermatome on 
the right.  Deep tendon reflexes were 2+ and equal in the 
knees and 3+ and equal in the ankles.  The appellant was 
noted to be able to walk without the cane, guarding his back.  
The diagnostic impression was that the veteran had constant 
low back pain most of which was non-neurogenic, but with an 
element of nerve root irritation that was likely mild.  The 
examiner also noted the presence of muscle spasms and 
significant pain and tenderness and that the veteran's left 
upper neck and shoulder problems were unrelated to the back 
disability.  

VA medical records dated from July 2000 to January 2001 
essentially show treatment for unrelated conditions.  In 
November 2000, the veteran was seen in the pain management 
clinic complaining of back pain.  It was noted that he was 
using a cane to walk.  

On VA examination in April 2001, the veteran indicated that 
he experienced intermittent episodes of low back pain with 
muscle spasm.  He related that his back pain was manifested 
by pain and numbness on the lateral side of the left thigh 
and leg.  He described no sciatic pain or sphincter 
dysfunction.  He said that he took acetaminophen and non-
steroidal anti-inflammatory medication during painful 
episodes.  On physical examination, the veteran demonstrated 
a normal gait.  He stood erect with a level pelvis and no 
scoliosis.  He reportedly had a normal range of motion 
described as flexion to 50 degrees, extension of 25 degrees 
and lateral bending to 25 degrees on both sides.  He was 
tender over the spinous process of L5.  Straight leg raising 
tests caused hamstring tenderness at 70 degrees, bilaterally.  
Deep tendon reflexes were active and equal in the knees and 
ankles bilaterally.  He could walk on his heels and toes 
without difficulty.  The veteran was able to squat and rise 
from the squatting position without assistance.  X-ray 
studies showed a large transverse process on L5 and trace 
narrowing of the L4-5 disc with small osteophytes anteriorly.  
The examiner noted that the veteran had no measurable 
weakness in the lower back.  It was noted that the veteran 
had no loss of motion due to weakness, fatigue or 
incoordination.  The examiner indicated that functional 
ability may be compromised temporarily during an acute flare-
up.  The examiner related that it was not feasible to 
estimate the additional range of motion lost due to pain on 
use or during a flare-up.  It was noted that the veteran's 
mild degenerative disc disease represented the cause of his 
intermittent pain.  The examiner could not state whether the 
veteran's degenerative disc disease was related to his 
service injury or the result of his activities of daily 
living.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  

There have been some findings of radiculopathy in the lower 
extremity and back spasms were observed, but no medical 
findings of atrophy or loss of muscle strength have been 
made.  During the most recent VA examination in April 2001, 
normal range of motion with some tenderness was shown.  The 
evidence in this case shows that the veteran has degenerative 
disc disease of the lumbosacral spine with intermittent 
episodes of pain with muscle spasms and some radicular 
symptoms.  Most recently however, the reflexes were all 
present.  As such, findings commensurate with pronounced or 
severe low back disc impairment under Diagnostic Code 5293 
are not shown.  Furthermore, no ankylosis of the lumbar spine 
has been demonstrated and therefore Diagnostic Code 5289 is 
not for application.  While the medical evidence does support 
a finding of slight to moderate limitation of motion under 
Diagnostic Code 5292 or a finding of lumbosacral strain with 
spasm on extreme forward bending, this would not result in a 
higher rating since the rating for such symptoms of moderate 
impairment under these Codes is 20 percent.  

The most current clinical evidence demonstrates at most, no 
more than moderate, limitation of motion of the lumbosacral 
spine, with objective evidence of associated muscle spasms 
and some radicular symptoms, but without any findings of 
absent knee jerks, loss of lateral motion with osteo-
arthritic changes, a positive Goldthwaite's sign, listing of 
the whole spine to the opposite side, or any additional 
neurological symptomatology in order to warrant an evaluation 
in excess of 20 percent under applicable diagnostic criteria.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295.  The 
veteran's current low back symptomatology more nearly 
approximates the criteria indicative of a 20 percent 
schedular evaluation under Diagnostic Codes 5292 or 5295, and 
therefore, the 20 percent evaluation is continued.  

Furthermore, the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995), have been considered, and functional limitations 
have been taken into consideration in evaluating the rating 
assigned.  During the April 2001 VA examination, the examiner 
indicated the veteran had no loss of motion due to weakness, 
fatigue or incoordination.  Additionally, the most recent 
medical records generally show treatment for medical 
conditions unrelated to his service-connected low back 
disorder.  Any functional limitation due to pain has been 
considered by the Board. As such, the Board does not find 
that the objective clinical evidence warrants an evaluation 
in excess of 20 percent due to functional impairment 
manifested by weakness or other related symptomatology of the 
veteran's low back, to include decreased endurance, excess 
fatigability, and incoordination.  There is no competent 
credible evidence at this time suggesting that the veteran's 
back disability produces more than moderate functional 
impairment so as to warrant a schedular evaluation in excess 
of 20 percent under 38 C.F.R. § 4.40 and § 4.45, or the 
applicable diagnostic codes.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 91, 93 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

